Citation Nr: 1329606	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for discoid lupus.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1985 to July 
2005.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

During the pendency of the claims, a June 2007 decision 
increased the rating for the Veteran's lupus to 30 percent 
from the effective date of service connection, and assigned 
a separate 10 percent rating for each knee, from the 
effective the date of service connection.  These increases 
did not satisfy the Veteran's appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in October 2008.  A transcript 
of that hearing is of record.  

When the case was most recently before the Board in November 
2011, it was remanded the case for additional development.  
It has since returned to the Board for further appellate 
action.

The Board in the Introduction to its November 2011 Remand 
referred to the Agency of Original Jurisdiction (AOJ) for 
appropriate action the issue of entitlement to service 
connection for Lyme disease.  The issue had been raised by 
the record but had not been adjudicated by the AOJ.  It 
appears from the record that the AOJ has still not 
adjudicated the issue.  Accordingly, it is again referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the initial rating period, the Veteran's 
discoid lupus has affected the skin of the head and face and 
has been manifested by five characteristics of 
disfigurement, and not more; it has not required system 
therapy during this period.

2.  Throughout the initial rating period, the Veteran's 
right knee arthritis has been manifested by limitation of 
motion; flexion has not been limited to less than 45 
degrees; extension has not been limited to more than 5 
degrees; and the disability has not been manifested by 
lateral instability, recurrent subluxation or frequent 
episodes of locking, pain and effusion into the joint.

3.  Throughout the initial rating period, the Veteran's left 
knee arthritis has been manifested by limitation of motion; 
flexion has not been limited to less than 45 degrees; 
extension has not been limited to more than 5 degrees; and 
the disability has not been manifested by lateral 
instability, recurrent subluxation or frequent episodes of 
locking, pain and effusion into the joint.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for a 
50 percent rating, but not more, for discoid lupus have been 
met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008-2012).

2.  At no time during the initial rating period have the 
criteria for more than a 10 percent rating for right knee 
arthritis been met. 38 U.S.C.A. § 1155  (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5257, 5258, 
5260, 5261 (2012).

3.  At no time during the initial rating period have the 
criteria for more than a 10 percent rating for left knee 
arthritis been met. 38 U.S.C.A. § 1155  (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5257, 5258, 
5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 
& Supp. 2012), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2012), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant. 

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a)  (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided 'at the time' 
that or 'immediately after' VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial-disability-rating and 
effective-date elements of a service-connection claim. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all 
required notice in letters mailed in January and May 2006.  
While he was not provided complete notice until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claims.  There is no indication or reason 
to believe that the ultimate decision of the originating 
agency on the merits of any of the claims would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claims.  In this 
regard, the record reflects that all pertinent available 
medical evidence identified by the Veteran has been 
obtained, to include private and VA outpatient treatment 
records.  In addition, the Veteran has been afforded 
appropriate VA examinations in connection with the claims, 
most recently in November 2011.  The Board has reviewed the 
November 2011 examination reports and finds that there has 
been substantial compliance with the directives of the 
Board's November 2011 remand.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  The Veteran has not asserted, and 
the evidence of record does not show, that his discoid lupus 
or knee disabilities have increased significantly in 
severity since the most recent examination.  The Veteran has 
also been afforded a hearing before the Board.  Neither the 
Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claims 
on appeal.

II.  General Legal Criteria

Disability evaluations are determined by the application of 
a schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 . Percentage 
evaluations are determined by comparing the manifestations 
of a particular disorder with the requirements contained in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The  percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 
C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2012) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disabilities at issue in 
this appeal.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case 
presents no evidentiary considerations which would warrant 
an exposition of remote clinical histories and findings 
pertaining to the disabilities.  

A.  Discoid Lupus

The criteria for rating skin disabilities, including scars, 
were revised effective on October 23, 2008.  The revised 
criteria pertain to claims received on or after October 23, 
2008 and in cases in which the claimant requests that the 
new criteria be considered.  See 73 Fed. Reg. 54,710  -12 
(Sept. 23, 2008); 38 C.F.R. § 4.118  (2012).  

In this case it appears that the originating agency has 
considered the new criteria.     Therefore, the Board will 
also consider both sets of criteria.

Discoid lupus erythematosus is rated as disfigurement of the 
head, face, or neck (DC 7800), scars (DC's 7803, 7804, or 
7805) or dermatitis ( DC 7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118, DC 7809 (2012).  

Prior to the October 2008 amendments, Diagnostic Code 7800 
for the evaluation of disfigurement of the head, face or 
neck provided that a 10 percent disability rating is 
assigned when there is one characteristic of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Under Note 
(1), the eight characteristics of disfigurement are: a scar 
5 or more inches (13 or more cm.) in length; a scar at least 
1/4 inch (0.6 cm.) wide at widest part; surface contour of 
scar elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding 6 square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding 6 square inches (39-sq. 
cm.); and skin indurated and inflexible in an area exceeding 
6 square inches (39- sq. cm.). Id. Pursuant to Note (2), 
tissue loss of the auricle is to be rated under Diagnostic 
Code 6207 (loss of auricle) and anatomical loss of the eye 
is to be rated under Diagnostic Code 6063 as appropriate.  
Pursuant to Note (3), the adjudicator is to take into 
consideration unretouched color photographs when evaluating 
under these criteria.  Id.

Subsequent to the October 2008 change in the regulation, the 
diagnostic criteria remained essentially the same under 
Diagnostic Code 7800.  However, the description was amended 
to clarify that ratings applied to burn scar(s) of the head, 
face, or neck; scar(s) of the head, face, or neck due to 
other causes; or other disfigurement of the head, face, or 
neck.  38 C.F.R. § 4.118 , Diagnostic Code 7800 (2012). 

The eight characteristics of disfigurement remained the 
same.  However, additional explanatory notations were added 
which state that disabling effects other than disfigurement 
that are associated with individual scar(s) of the head, 
face, or neck, such as pain, instability, and residuals of 
associated muscle or nerve injury should be separately 
evaluated under the appropriate diagnostic codes. 

Also, the characteristic(s) of disfigurement may be caused 
by one scar or multiple scars; the characteristic(s) 
required to assign a particular evaluation need not be 
caused by a single scar in order to assign that evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 4 and 5 
(2012).

Dermatitis or eczema warrants a 60 percent evaluation if it 
covers more than 40 percent of the entire body, more than 40 
percent of exposed areas are affected, or if constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past 12-month period.  Dermatitis or eczema covering 20 to 
40 percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during 
the past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and 
requiring no more than topical therapy during the past 12-
month period warrants a noncompensable evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

The report of a VA examination in July 2009 with an addendum 
in August 2009, the report of a VA examination in November 
2011, and unretouched color photographs of the scars provide 
reasonably consistent information about the disability, but 
the most recent examination report appears to provide more 
careful measurements.  Accordingly, only the most recent 
examination's measurements are here recounted.  By that 
examiner's report, the scars are four in number, as follows:  

1.  A scar on the right side of the face, above 
the right ear down to the mandibular notch, 13 
centimeters (cm) long and from 3 cm wide down to 
2 cm wide.

2.  A scar on the left side of the face above the 
left ear to the cheek, 7 cm long and from 3 cm 
wide town to 2 cm wide. 

3.  A scar on the left cheek 4 cm long and 3/4 cm 
wide.

4.  A scar on the top of the head, 8 cm long and 
7 cm wide, in the hairline.

The examiner noted that the scars were healed, not raised, 
without infection, pink in color, non-moveable, nontender, 
and without active flare-up.  

The scars are also not found or alleged to be tender or 
unstable or painful or to affect functioning of underlying 
parts, and hence ratings on those bases are not warranted.  
38 C.F.R. § 4.118, Diagnostic Codes 7803 (2008), 7804, 7805 
(2008, 2012). 

The scars from the Veteran's discoid lupus have five 
characteristics of disfigurement:  scar at least 0.6 cm wide 
at widest part, scar 13 or more cm in length, skin hypo or 
hyper pigmented in an area exceeding 39 square cm, surface 
contour elevated or depressed (remarked as erythema by the 
July 2009 examiner, and clearly visible on photographs), and 
texture abnormal in area exceeding 39 square cm (again, 
clearly visible on photographs).  Thus, the Veteran is 
entitled to a higher evaluation of 50 percent for his 
discoid lupus throughout the period of the claim.  

However, the evidence does not show more than 5 
characteristics of disfigurement, as required for a rating 
in excess of 50 percent.  Characteristics not present 
include the following:  scar adherent to underlying tissue, 
underlying soft tissue missing in area exceeding 39 square 
cm, skin indurated and inflexible in area exceeding 39 
square cm.  Accordingly, a rating in excess of 50 percent is 
not warranted under the schedular criteria for rating 
disfigurement.

While the Veteran's authorized representative at the hearing 
raised the question of whether the Veteran had been 
administered systemic corticosteroids, the November 2011 VA 
examiner indicated only the use of topical corticosteroids.  
Moreover, the Veteran has also not asserted that he has 
received systemic corticosteroid treatment for his discoid 
lupus.  Therefore, the disability does not warrant a higher 
rating based on such treatment.  

The Board has considered whether there is any other 
schedular basis for granting this claim but has found none.  
The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.

B.  Bilateral Knee Arthritis

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved. 38 C.F.R. § 4.71a , Diagnostic Code 5003.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate 
II. 

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees 
warrants a 10 percent rating, flexion limited to 30 degrees 
warrants a 20 percent rating, and flexion limited to 15 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a , 
Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 
percent rating, extension limited to 15 degrees warrants a 
20 percent rating, extension limited to 20 degrees warrants 
a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a , 
Diagnostic Code 5261. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is 
slight, a 20 percent evaluation if it is moderate or a 30 
percent evaluation if it is severe. 38 C.F.R. § 4.71a , 
Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating. 38 C.F.R. § 4.71a , Diagnostic Code 5258. 

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a , 
Diagnostic Code 5259.

The evaluation of the same disability under various 
diagnoses is to be avoided. 38 C.F.R. § 4.14 (2012).  38 
C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under 
one diagnostic code is duplicative of or overlapping with 
the symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994). 

VA's General Counsel  has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); 
VAOPGCPREC 9-98, (August, 1998).  Moreover, the General 
Counsel has also held that separate ratings may be assigned 
for disability of the same joint under Diagnostic Codes 5260 
(for limitation of flexion) and 5261 (for limitation of 
extension).  VAOGCPREC 9-2004 (September, 2004). 

The Veteran contends, in effect, that his knees are more 
disabled than is reflected by the 10 percent disability 
rating presently assigned for each knee.  At the hearing the 
Veteran asserted that he had "[c]ontinual and constant pain 
and swelling of both knees."  (hearing transcript, p. 8)  He 
also reported that the right knee had been drained twice and 
that his knees had "gotten much worse" since they were 
examined in 2006.  On the basis of that assertion of 
worsening disabilities, the Board remanded the knee claims 
for an additional examination.  

Upon the initial VA examination addressing his knees in 
January 2006, the Veteran reported a six-year history of 
pain and stiffness in both knees.  He asserted that the pain 
and stiffness are constant and aggravated by cold weather 
and prolonged standing.  He further contended that he had 
periodic swelling of both knees, and occasional locking of 
the left knee, though he denied a history of the knees 
buckling.  A history of rheumatology evaluation was noted 
with a previously assigned diagnosis of idiopathic 
polyarthralgia, not limited to the knees.  The Veteran was 
noted to be currently employed as a mechanic.  

The January 2006 examination disclosed no crepitus, 
deformity, erythema, effusion, instability, or tenderness of 
either knee.  Range of motion was from zero degree of 
extension to 130 degrees of flexion on the right and from 
zero degrees of extension to 135 degrees of flexion on the 
left.  The examiner tested the knees following repeated 
movement, and found no pain with any range of motion, and no 
additional range of motion loss due to pain, weakness, 
fatigue, incoordination, or lack of endurance.  The Veteran 
denied flare-ups or incapacitation of the knees.  

February 2006 X-rays of the knees revealed "small osteophyte 
of the superior patella bilaterally," but with joint spaces 
"well maintained" and "no significant joint effusion."  The 
examiner assessed minimal degenerative changes of the 
patella bilaterally with osteophytes.  

In a November 2006 notice of disagreement, the Veteran 
asserted that his knee difficulties were "multiplying" and 
that they included frequent fluid around the knees with 
activity, and the left knee having locked twice.  

An April 2007 VA treatment record notes that there was no 
swelling, tenderness, or erythema of the knees.  

In a June 2007 VA Form 9 the Veteran reported seeing his 
private physician for his knees and having swelling in the 
right knee, which was drained twice in three weeks.  He 
added that an MRI of the right knee showed 50 percent of the 
cartilage absent.  

A June 2008 private orthopedic examination report reflects 
that the Veteran injured his left knee in the course of work 
as a mechanic in May 2008.  The examiner noted that an MRI 
showed a medial meniscus tear.  Physical examination 
revealed consistent tenderness along the medial joint line, 
and range of motion of the knee was from 5 to 115 degrees.  
McMurray's test was positive.  X-rays showed mild to 
moderate osteoarthritis.  The examiner noted that while the 
Veteran had pre-existing arthritis, "he was doing fine prior 
to the injury."  The examiner opined that both the arthritis 
and the meniscal tear were contributing to his current 
difficulty.  She treated the Veteran with a cortisone 
injection.  

Follow up private evaluation in July 2008 revealed the 
Veteran's left knee to be improved, with no swelling, no 
warmth or redness, and good range of motion.  

Upon VA examination for compensation purposes in July 2009, 
the Veteran reported having pain in both knees, but denied 
any locking up of the joints, reporting that he had 5/10 
pain intensity in each knee, but with the pain increasing to 
9/10 in each knee if he sat for too long.  The Veteran also 
reported a left knee lateral meniscal tear from a twisting 
injury at work in February 2009 and that the tear had been 
repaired by arthroscopic surgery in February 2009.  He 
complained of difficulties with prolonged sitting or 
standing, as well as climbing stairs, due to pain in his 
knees.  

The February 2009 examiner noted mild tenderness in the left 
knee and no tenderness in the right knee.  Range of motion 
was from zero to 130 degrees on the right and zero to 120 
degrees on the left, with pain in the left knee at 120 
degrees, but no pain in the right knee with motion.  The 
examiner found no additional loss of range of motion due to 
pain, fatigue, weakness, or lack of endurance with 
repetitive use.  The examiner diagnosed osteoarthritic 
changes in the knees, but noted that the left knee injury in 
February 2009 was unrelated.  

In a September 2009 addendum to the February 2009 
examination report, the examiner assessed osteophyte 
formation in each knee.  The examiner also noted that it was 
not possible, absent speculation, for him to differentiate 
symptoms in the left knee from service-connected disability 
from that resulting from his post-service work injury with 
lateral meniscal tear.  

At a November 2011 VA joints examination, the Veteran 
complained of chronic pain in both knees, and reported 
having changed his occupation from mechanic to environmental 
technician.  The Veteran denied flare-ups of his knee 
symptoms.  The examination disclosed that active range of 
motion of the right knee was to 120 degrees flexion and zero 
degrees extension, and the same with repetitive use.  Pain 
in the right knee was objectively present at 80 degrees 
flexion.  The left knee demonstrated range of motion to 120 
degrees flexion and zero degrees extension, and the same 
with repetitive use.  Pain was present objectively in the 
left knee at 75 degrees.  

The November 2011 examiner did not find additional 
functional loss with repetitive use testing for either knee, 
including no loss of normal excursion, strength, speed, 
coordination, or endurance.  The examiner also found full 
strength in both flexion and extension in each knee, and no 
instability or subluxation or dislocation in either knee.  

The examiner noted that the Veteran had frequent episodes of 
joint pain and frequent episodes of effusion, both in the 
left knee, associated with his post-service injury status 
post left knee surgery.  The examiner noted that the Veteran 
had pain in both knees, and assessed that functional 
impairments associated with his bilateral knee arthritis 
consisted of difficulty with the following activities: 
climbing in and out of trucks, jumping, stooping, kneeling, 
and prolonged standing.  The examiner further suggested that 
this was implicated in the Veteran's career change from 
mechanic to environmental technician.  

Recent VA treatment records reflect difficulty with obesity, 
including upon maintenance evaluation in March 2012, when 
gait impairment was noted to be associated with unsteadiness 
or difficulty rising to stand.  The records do not attribute 
gait impairment to the Veteran's knee disabilities. 

Based on the evidence presented, the Board finds that both 
disabilities are manifested by limitation of motion, but 
even with consideration of all of the pertinent disability 
factors, no examination has disclosed that flexion of either 
knee is limited to less than 45 degrees or that extension of 
either knee is limited to more than 5 degrees.  Therefore, 
neither knee disability warrants more than a 10 percent 
rating for limitation of motion.  

The objective medical evidence consistently shows that 
neither disability is manifested by lateral instability or 
recurrent subluxation.  Therefore, a separate compensable 
rating is not warranted under Diagnostic Code 5257.  While 
the most recent VA examiner determined that the Veteran does 
have frequent episodes of pain and effusion in the left 
knee, the examiner attributed these symptoms to the post-
service injury.  There is no medical evidence attributing 
these symptoms to the service-connected left knee 
disability.  Therefore, a higher rating under Diagnostic 
Code 5258 is not warranted.

The Board has considered whether there is any other 
schedular rating for granting a higher or separate rating 
for either knee disability but has found none.  In reaching 
this decision, the Board has considered the Veteran's 
statements.  However, his statements do not show that he has 
sufficient impairment to warrant a higher or separate rating 
for either knee.  In this regard, the Board has determined 
that to the extent the Veteran's statements conflict with 
the medical evidence, the objective medical evidence 
prepared by skilled examiners is more probative.

The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to these 
claims because the preponderance of the evidence is against 
the claims.

C.  Other Considerations

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
disabilities warranted more than the assigned ratings, to 
include the increased rating granted herein.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  In determining 
whether a case should be referred for extra-schedular 
consideration, the Board must compare the level of severity 
and the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As explained 
above, the evidence shows that the manifestations of the 
disabilities at issue are contemplated by the schedular 
criteria.  Therefore, referral for extra-schedular 
consideration is not in order. 


							(CONTINUED ON NEXT PAGE)




ORDER

A 50 percent disability rating, but no more, is granted for 
discoid lupus for the entire initial rating, subject to the 
criteria governing the payment of monetary awards.  

An initial rating in excess of 10 percent for right knee 
arthritis is denied. 

An initial rating in excess of 10 percent for left knee 
arthritis is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


